Citation Nr: 0418173	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1973.




This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In written argument of October 21, 2003, the veteran's 
representative maintained that there was clear and 
unmistakable error in the rating decision dated May 20, 2002, 
in not assigning a separate evaluation for peripheral 
neuropathy.   This matter is referred to the RO for 
appropriate action.   


REMAND

The Board observes that in December 2002, the veteran's 
representative submitted with his VA Form 646 a medical study 
entitled "The Treatment of Hypertension in Adult Patients 
With Diabetes."  This evidence has not yet been considered 
by the agency of original jurisdiction.  In a May 26, 2004, 
written statement, the representative correctly pointed out 
that this evidence was not accompanied with a waiver to 
permit the Board to consider it in the first instance.  
Accordingly, it would not be appropriate for the Board to 
review this evidence at this time. Disabled American. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Therefore, further development of the claim is necessary 
prior to final appellate review.  Accordingly, this claim is 
REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist to assess the relationship 
between his diabetes mellitus and his 
hypertension.  The claims folder should 
be given to the examiner for review in 
conjunction with the 


examination.  In addition to addressing 
any causal relationship between diabetes 
mellitus and hypertension, the examiner 
should also specifically opine whether 
the veteran's diabetes mellitus has 
aggravated his hypertension.

2.  Thereafter, the claim should be 
readjudicated.  If the benefits sought on 
appeal are not granted in their entirety, 
then the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


